880 F.2d 415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ledura WATKINS, Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 88-1739.
United States Court of Appeals, Sixth Circuit.
July 27, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
LeDura Watkins moves to proceed without a certificate of probable cause on appeal from the district court's judgment dismissing his action filed under 28 U.S.C. Sec. 1651.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Watkins, seeking an unspecified writ, petitioned the district court to change the entry date on its judgment dismissing his habeas corpus petition to allow him to file a timely appeal.


3
The district court denied the petition concluding that it lacked authority to grant the requested relief.


4
Upon consideration, we deny the motion to proceed without a certificate of probable cause as moot because the motion was granted by the district court.  We also affirm the district court's judgment for the reasons stated by it.  Watkins failed to assert any basis for relief under Sec. 1651 and to the extent that the action is construed as a petition for a writ of mandamus, relief is not warranted because Watkins failed to make the required demonstration that he has a clear and indisputable right to relief.    See In re Post-Newsweek Stations, Mich., Inc., 722 F.2d 325, 329 (6th Cir.1983).


5
Accordingly, the motion to proceed without a certificate of probable cause is denied as moot and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.